Attorney’s Docket Number: Mi22-7126
Filing Date: 10/29/2019 
Applicants: Yang et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendments filed on 1/14/20201 and 4/14/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Amendments Status
The amendments filed on 1/14/2021 and 4/14/2022 have been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-33.
Remarks
This restriction consists of two parts:
Part I: Invention Restrictions
 
Part II: Species Restrictions

Applicant is advised that the reply to this requirement to be complete must include (i) an election in Part I of the invention to be examined and (ii) an election in Part II of the species to be examined.
Part I: Invention Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a device, classified in H01L27/10805.
II. Claims 25-33, drawn to a method, classified in H01L27/10847.
The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, unpatentability of the group-I invention would not necessarily imply unpatentability of the group-II invention since the method of group-II could be used to make materially different products than those of the group-I invention.  For example, the step recited in claim 25 of forming semiconductor material could be used to make semiconductor material including at least one element selected from the group IV of the periodic table instead of the Group 13, as it is recited in claim 14.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions are separately classified.  This shows that each invention has attained recognition in the semiconductor art as a separate subject of inventive effort, and also as a separate field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Part II: Species Restriction
This application contains the following patentably distinct species:
Species 1, reading on figures 11A and 11C

Species 2, reading on figures 11A and 13

Species 3, reading on figures 14 and 11C

Species 4, reading on figures 14 and 13

The species are independent or distinct because, as the figures and sections of the specification show, the species have mutually exclusive characteristics.  For example, an assembly comprising only digit lines as opposed to an assembly comprising digit and shield lines; and an assembly comprising a transistor gate surrounding top and side surfaces of a channel region as opposed to entirely surrounding the periphery of the channel region.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries) and the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
							
MDP/mdp
May 25, 2022